Citation Nr: 1522577	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-06 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as secondary to service-connected coronary artery disease (CAD).

2.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected CAD.

3.  Entitlement to a higher initial disability rating (or evaluation) in excess of 0 percent for left leg scars.

4.  Entitlement to an increased disability rating (or evaluation) in excess of 0 percent for chest scar.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

 Appellant represented by: National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The issue of entitlement to a TDIU was decided in the December 2012 rating decision, and all other issues were addressed in the April 2013 rating decision.

In February 2015, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Lincoln, Nebraska, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  During the February 2015 Board hearing and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal for service connection for COPD.

2.  The Veteran is service connected for CAD.

3.  The Veteran has a current sleep apnea disability.

4.  The current sleep apnea disability is not proximately due to or permanently worsened by the service-connected CAD.

5.  For the entire initial rating period from June 8, 2012, the service-connected left leg scars have been characterized by two linear 5 cm scars with sensations of pain, numbness, tingling, and itching.  

6.  For the entire increased rating period from December 31, 2012, the service-connected chest scar has been characterized by one linear 21 cm scar with sensations of pain, numbness, and tingling.

7.  For the entire rating period from July 24, 2012, the percentage ratings for the service-connected disabilities meet the minimum combined schedular rating criteria under 38 C.F.R. § 4.16(a) (2014) for eligibility for a TDIU, as service connection is in effect for at least one disability rated at 40 percent with additional service-connected disabilities such that the combined disability rating is at least 
70 percent.

8.  For the entire rating period from July 24, 2012, the Veteran has been unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met regarding the appeal for service connection for COPD.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for sleep apnea, as secondary to service-connected CAD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  

3.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period from June 8, 2012, the criteria for an initial disability rating of 10 percent, but no higher, for the left leg scars have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7804 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period from December 12, 2012, the criteria for an increased disability rating of 
10 percent, but no higher, for the chest scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7804 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period from July 24, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, during the February 2015 Board hearing and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal for service connection for COPD.  See Board hearing transcript at 2.  As a result, there remain no questions of fact or law for appellate consideration on the issue of service connection for COPD.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of service connection for COPD, and the issue will be dismissed.  See 38 C.F.R. § 20.204.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 
12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).

In August 2012 (TDIU) and January 2013 (all other issues) letters, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  For each issue, the required notice was provided before the initial denial of the claim; therefore, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports and medical opinions, oral testimony transcripts from the February 2015 Board hearing and June 2013 Decision Review Officer (DRO) hearing, and the Veteran's written statements.  

The record indicates that the Veteran receives Social Security Administration disability benefits; however, VA's efforts to obtain Social Security Administration records were unsuccessful.  In November 2012, VA prepared a Formal Finding of Unavailability for the Social Security Administration records, indicating that further efforts to obtain the records would be futile.  In November 2013 and July 2012, VA requested that the Veteran provide any such records, but the Veteran has not responded to either letter.  For these reasons, the Board finds that VA has met its duty to assist the Veteran in obtaining potentially relevant Social Security Administration records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

VA examined the Veteran for a sleep disorder in March 2013.  The March 2013 VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, and provided a medical opinion regarding the etiology of sleep apnea with rationale.  For these reasons, the Board finds that the March 2013 VA examination is adequate and that no further medical examination or opinion is necessary to decide the issue of service connection for sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Similarly, VA examined the Veteran's service-connected scars in September 2012.  The VA examiner interviewed the Veteran about past and present symptomatology, performed a physical examination, and reported on the relevant disability criteria and functional limitations and impairment.  For these reasons, the Board finds that the September 2012 VA scar examination is adequate and that no further medical examination or opinion is necessary to decide the issues of ratings for the left leg and chest scars.  See id.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377.  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Veteran asserts that a current sleep apnea disability began after being diagnosed with service-connected CAD.  As such, the Veteran contends that the current sleep apnea disability was caused by CAD, and that service connection for sleep apnea is warranted.  See, e.g., June 2013 VA Form 21-4138.  The Veteran is service connected for CAD.  Service connection for CAD has been in effect since August 15, 2008.

The Board finds that the Veteran has a current sleep apnea disability.  VA and private treatment records reflect diagnosis and treatment for sleep apnea.  The March 2013 VA examination report also includes a diagnosis of sleep apnea.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current sleep apnea disability is proximately due to or permanently worsened by the service-connected CAD.  The March 2013 VA examiner opined that it is less likely than not that the sleep apnea is proximately due to, the result of, or aggravated by the service-connected CAD.  The VA examiner indicated that the Veteran's other risk factors, including obesity, gender, older age, and a history of smoking are more likely to be the source of the sleep apnea.

To the extent that the Veteran has submitted written statements and testified that sleep apnea was caused by the service-connected CAD, the evidence does not demonstrate that the Veteran has the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  The conclusions regarding causation and aggravation in this case between sleep apnea and the service-connected CAD require specific, highly specialized medical knowledge and training regarding the unseen and complex processes of the cardiac and respiratory systems, and knowledge of various risk factors and causes of sleep apnea that the Veteran is not shown to possess.  For these reasons, while the Veteran is competent to report the onset of some observable symptoms of sleep apnea, the Board does not afford any probative weight to the Veteran's opinions regarding the etiology of the sleep apnea.  The Veteran's general assertion of relationship is outweighed by the trained VA examiner's March 2013 opinion that specifically addressed both causation and aggravation, was based on a review of the facts and history and symptoms reported by the Veteran, and was supported by a rationale that identified more likely causes of the sleep apnea.  

In consideration of the foregoing discussion and analysis, the Board finds that the preponderance of the evidence is against the theory of secondary service connection for sleep apnea, to include as due to the service-connected CAD.  As such, the claim must be denied under this theory, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board does not reach the theory of direct service connection because the Veteran has not asserted that sleep 
apnea was incurred in service, and has consistently contended only that sleep apnea began after onset of service-connected CAD, and there is otherwise no evidence that is suggestive of in-service onset or direct service connection.  See Board hearing transcript at 7; June 2013 VA Form 21-4138; December 2012 VA Form 21-4138.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2 (2014).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

In this case, both of the service-connected scar disabilities (chest and left leg) have been assigned noncompensable disability ratings under 38 C.F.R. § 4.118, Diagnostic Code 7805.  Diagnostic Code 7805 requires that scars (including linear scars) and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 be rated for any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  Id.  As described in more detail below, the Board finds that the rating criteria for scars are adequate, and that there are no symptoms of either the service-connected chest or left leg scars that require ratings under a diagnostic code not related to scarring.

Diagnostic Code 7800 provides for evaluation of burn scar(s), scar(s), or other disfigurement of the head, face or neck.  38 C.F.R. § 4.118.  Here, the scars at issue are located on the Veteran's left leg and chest; therefore, Diagnostic Code 7800 is not for application.

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Id.

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  Ten percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under Diagnostic Code 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  Id.

Initial Disability Rating for Left Leg Scars

Service connection for left leg scars was granted in a December 2012 rating decision by the RO, which assigned an initial noncompensable (0 percent) disability rating, effective June 8, 2012.  The Veteran submitted a notice of disagreement with the initial noncompensable rating, describing the left leg scars as painful/tender, adherent, and unsightly.  See December 2012 VA Form 21-4138.

On review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from June 8, 2012, the service-connected left leg scars have been characterized by two linear 5 cm scars with sensations of pain, numbness, tingling, and itching.  VA examined the Veteran's scars in September 2012.  The September 2012 VA examination report describes two left leg scars, one on the thigh, and one on the shin.  Both scars were measured as 5 cm long, and neither was reported to be painful or unstable.  When the left leg scars were examined by a private physician in February 2015, the private examiner noted that neither scar was painful or unstable, but did note that the Veteran reported that the scars were numb, and that the scars tingled when touched.  

In written statements, the Veteran has described the left leg scars as painful, tender, adherent, and unsightly.  See December 2012 VA Form 21-4138; May 2013 VA Form 21-4138.  During the February 2015 Board hearing, the Veteran described how the left scars can tingle and itch, but did not testify that the scars were painful or tender.  See Board hearing transcript at 5-7.  Although these symptoms are inconsistent with scars that have also been described as numb, the Veteran's written statements and oral testimony do show that the left leg scars are not asymptomatic, and have manifested more than visible residuals from surgery.

For the reasons outlined above, and after resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period from June 8, 2012, a 10 percent disability rating under Diagnostic Code 7804 for the service-connected left leg scars is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.118.  The Board further finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated during any part of the initial rating period.  The service-connected left leg scars are not of the head, face, or neck; therefore, Diagnostic Code 7800 is not applicable.  38 C.F.R. § 4.118.  The left legs scars are both linear; therefore, Diagnostic Codes 7801 and 7802 do not apply.  Id.  Additionally, a higher 
20 percent disability rating under Diagnostic Code 7804 is warranted for three or four painful or unstable scars; however, in this case, there are only two left leg scars.  Id.

Finally, the Board finds that a higher rating is not warranted under Diagnostic Code 7805 based on other appropriate diagnostic codes based upon any other disabling or other effects.  Id.  The evidence of record does not establish any symptoms or effects of the service-connected left leg scars other than pain, tenderness, numbness, tingling, and itching.  While numbness, tingling, and itching are not expressly mentioned in the rating criteria for scars, the Board has considered these symptoms to be similar to pain for rating purposes in order to find consistency in the Veteran's reported symptoms, which were used as the basis to find that the criteria for a 
10 percent disability rating have been met.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that a higher rating is not warranted under Diagnostic Code 7805 or other appropriate diagnostic codes based upon any other disabling or other effects.  38 C.F.R. § 4.118.

Increased Disability Rating for Chest Scar

Service connection for a chest scar was granted in a September 2011 rating decision by the RO, which assigned an initial noncompensable (0 percent) disability rating, effective August 15, 2008.  The Veteran requested an increased rating for the chest scar in a December 2012 VA Form 21-4138, describing the chest scar as painful/tender, adherent, and unsightly.

On review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from December 31, 2012 (the date of the claim for an increased rating), the service-connected chest scar has been characterized by one linear 21 cm scar with sensations of pain, numbness, and tingling.  VA examined the Veteran's chest scar in September 2012.  The chest scar was measured as a linear 21 cm scar, and the Veteran did not report that the chest scar was painful or unstable.  When the chest scar was examined by a private physician in February 2015, the private examiner noted that the chest scar was not painful or unstable, but did note that the Veteran reported that the chest scar was numb, and that the scar tingled when touched.  

In written statements, the Veteran has described the chest scar as painful, tender, adherent, and unsightly.  See December 2012 VA Form 21-4138; May 2013 VA Form 21-4138; December 2013 VA Form 9.  Although these symptoms are inconsistent with a scar that has also been described as numb (loss of feeling), the Veteran's written statements do consistently show that the chest scar is not asymptomatic, and has manifested more than a visible residual from surgery.

For the reasons outlined above, and after resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire increased rating period from December 31, 2012, a 10 percent disability rating under Diagnostic Code 7804 for the service-connected chest scar is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.118.  The Board further finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated during any part of the initial rating period.  The service-connected chest scar is not of the head, face, or neck; therefore, Diagnostic Code 7800 is not applicable.  38 C.F.R. § 4.118.  The chest scar is linear, so Diagnostic Codes 7801 and 7802 do not apply.  Id.  Additionally, a higher 20 percent disability rating under Diagnostic Code 7804 is warranted for three or four painful or unstable scars; however, in this case, there is only a single chest scar.  Id.

Finally, the Board finds that a higher rating is not warranted under Diagnostic Code 7805 based on other appropriate diagnostic codes based upon any other disabling or other effects.  Id.  The evidence of record does not establish any symptoms or effects of the service-connected chest scar other than pain, tenderness, numbness, and tingling.  Similar to the discussion about the service-connected left leg scars, the Board has considered the numbness and tingling to be similar to pain for rating purposes in order to find consistency in the Veteran's reported symptoms, which were used as the basis to find that the criteria for a 10 percent disability rating have been met.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that a higher rating is not warranted under Diagnostic Code 7805 or other appropriate diagnostic codes based upon any other disabling or other effects.  38 C.F.R. § 4.118.

38 C.F.R. § 3.321(b) Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the left leg and chest scars for any part of the respective rating periods.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left leg and chest scars are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7804, specifically provide for disability ratings based on painful and unstable scars.  In this case, considering the lay and medical evidence, the Veteran's left leg and chest scars are characterized by linear scars with sensations of pain, tenderness, numbness, and tingling.  Painful linear scars are part of the schedular rating criteria for scars, Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.  As to the symptoms of numbness and tingling, the Board has considered these symptoms to be analogous to pain, which, as noted above, is specifically contemplated by 38 C.F.R. § 4.118, Diagnostic Code 7804.  See 38 C.F.R. § 4.20.  In this case, comparing the Veteran's disability level and symptomatology of the left leg and chest scars to the rating schedule, the degree of disability throughout the respective rating periods under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are CAD, posttraumatic stress disorder (PTSD), tinnitus, and hearing loss.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the left leg and chest scar disabilities, and referral for consideration of extraschedular rating is not required

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the left leg or chest scars, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Legal Criteria

As noted above, a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420; Hurd v. West, 13 Vet. App. 449.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

TDIU Analysis

The Veteran asserts that service-connected CAD has resulted in unemployability.  Specifically, the Veteran contends that doctors have advised him against working in physically strenuous jobs - the only kind of jobs the Veteran has ever had - because of heart disease.  See, e.g., Board hearing transcript at 3-4.

For the period from July 24, 2012, the date of the claim for a TDIU, service connection has been in effect for multiple disabilities including CAD, rated at 60 percent disabling; PTSD, rated at 30 percent disabling; tinnitus, rated at 10 percent disabling; and hearing loss, rated at 0 percent disabling.  Based on these service-connected disabilities alone - and not factoring in the newly assigned ratings for the 

left leg and chest scars - the combined disability rating has been 80 percent for the entire period from July 24, 2012.  As CAD has been rated at 40 percent or more, and the combined disability rating has been 70 percent or more for the entire rating period from July 24, 2012, the Veteran has met the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  For this reason, application of a TDIU is appropriate so long as the severity of the disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the evidence, lay and medical, the Board finds that, for the period from July 24, 2012, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment.  The July 2012 VA Form 21-8940 reflects that the Veteran's highest level of education is high school, and that the Veteran has received training as an auto mechanic.  The Veteran's most recent employment was in June 2010 as a maintenance worker.  The Veteran retired in early 2011.

VA provided a general medical examination in December 2012.  The VA examiner opined that the Veteran would have some occupational impairment due to dizziness, fatigue, shortness of breath, and chest heaviness secondary to service-connected CAD.  The VA examiner further opined that the Veteran would be unable to perform occupational duties that require any physical labor beyond light duty, but that the Veteran would not likely be precluded from following or maintaining substantially gainful employment of a sedentary nature. 

In a June 2013 letter, Dr. J.J. opined that the Veteran should not work full time, particularly where any degree of physical exertion is required.  Dr. J.J. explained that the Veteran had emergency heart bypass surgery and was considered disabled 

by the Social Security Administration for this very reason.  Dr. J.J. stated that the Veteran should not be around machinery, nor should he work alone due to his heart condition in order to reduce risk to himself and others.

VA provided a medical opinion on unemployability in October 2014.  The VA examiner opined that it is less likely than not that the service-connected disabilities would interfere with or prohibit most types of employment.  The VA examiner ruled out the ability to work strenuous or exertional jobs; however, the VA examiner opined that the service-connected disabilities would unlikely interfere with minor chores and work issues that are not strenuous.

In a February 2015 treatment note, Dr. A.L. advised the Veteran that he should not be working due to ischemic cardiomyopathy, abdomenal aortic aneurysm, CAD, and COPD.  No additional detail was provided about why the Veteran should not be working, including what work activities presented hazardous risks to the Veteran's health.

In sum, the weight of the evidence is at least in equipoise on the question of whether the Veteran is unable to be employed in positions involving manual labor or strenuous physical exertion.  The Veteran's job history reflects that previous positions including maintenance work, and labor in a grain elevator and feed mill, generally require strenuous physical exertion.  While the medical opinions regarding sedentary employment are not unanimous, two private medical opinions suggest that the Veteran should not be working in any capacity.  The 60 percent disability rating assigned to the service-connected CAD is indicative of a serious heart disability.  For these reasons, and after resolving reasonable doubt in the 

Veteran's favor, the Board finds that the service-connected disabilities are of sufficient severity to preclude the Veteran from obtaining or retaining gainful employment to warrant a TDIU for the period from July 24, 2012.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16.


ORDER

The appeal for service connection for COPD is dismissed.

Service connection for sleep apnea is denied.

For the entire initial rating period from June 8, 2012, an initial disability rating of 10 percent, but no higher, for the service-connected left leg scars is granted.

For the entire increased rating period from December 31, 2012, an increased disability rating of 10 percent, but no higher, for the service-connected chest scar is granted.

For the period from July 24, 2012, a TDIU is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


